NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0240n.06

                                          No. 21-3809


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                           )
 LARRY TAWNEY, JR.,
                                                           )                   FILED
        Plaintiff-Appellant,                               )              Jun 15, 2022
                                                           )          DEBORAH S. HUNT, Clerk
 v.                                                        )
                                                           )
 PORTAGE COUNTY, OHIO; BILL BURNS,                         )
 DAVID W. DOAK, DOUG DRAKE, MATT                           )
 HOLBROOK, JOHN HOSTLER, JASON JOY,                        )    ON APPEAL FROM THE
 DALE KELLY, SHAWN LANSINGER, VINCENT                      )    UNITED STATES DISTRICT
 T. LOMBARDO, DEREK MCCOY, BRYAN                           )    COURT FOR THE NORTHERN
 MORGANSTERN, ERIC NOELL, JUSTIN                           )    DISTRICT OF OHIO
 SCHIFKO, MIKE SKILTON, DAN SMITH,                         )
 CAMERON STOCKLEY, ROBERT SYMSEK,                          )                             OPINION
 BARRY THRUSH, CHAY VUE, AUSTIN                            )
 WILSON, JANICE CLARK, CIRCE HARTMAN,                      )
 ERICA JARVIS, CLAUDETTE MCCULLOUGH,                       )
 and SUSANNE SATTLER, in their official and                )
 individual capacities,                                    )
        Defendants-Appellees.                              )
                                                           )


Before: MOORE, STRANCH, and LARSEN, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. Larry Tawney, Jr. alleges that several correctional

officers or sheriff’s deputies viciously assaulted him while he was detained in the Portage County

Jail. He sued the county, the county sheriff, and twenty-three correctional officers and deputies

who he alleges may have either been involved in or failed to stop the attack. Tawney brought

claims under 42 U.S.C. § 1983 for violations of his Eighth Amendment rights against various

combinations of the defendants, a Monell claim against the county, and a state law claim for

intentional infliction of emotional distress against the individual defendants. On the defendants’
No. 21-3809, Tawney v. Portage County


summary judgment motion, the district court found that video and photographic evidence from the

night of and morning after the alleged beating squarely contradicted Tawney’s version of events.

Explaining that no reasonable jury could conclude that the attack occurred, the district court

granted summary judgment to the defendants. For the reasons set out below, we AFFIRM the

district court’s judgment.

                                         I. BACKGROUND

       We begin with the allegations of the complaint. Larry Tawney, Jr. spent the night of July

12, 2018, in the Portage County Jail awaiting transport to the Lorain Correctional Institution.

Tawney alleges that between 10 p.m. that evening and 5 a.m. on July 13, correctional officers or

sheriff’s deputies wearing masks and tactical gear entered his cell on the Jail’s second floor and

beat him to the point that he lost consciousness. Among the injuries claimed were lacerations to

his mouth, a dislocated jaw, internal bleeding, and blood clotting. Tawney alleges that, while still

unconscious, he received stiches on the outside and inside of his mouth. He asserts that he woke

on July 13 with a bloody mouth from the stitches, prompting him to leave a “kite” requesting

medical attention for his injuries with the Jail.

       That same morning, correctional officers drove Tawney to the Lorrain Correctional

Institution. Tawney alleges that upon his arrival he discussed the assault with the intake nurse, but

she refused to take photographs of his injuries or to note on the intake form his bruises and other

injuries. When he was sent to the Lake Erie Correctional Institution in September 2018, Tawney

continued to seek medical care related to the alleged assault. He claims that the treatment he

received was inadequate.

       Tawney brought this federal civil rights lawsuit in July 2020, alleging claims against

Portage County, the Portage County Sheriff David Doak in his official and individual capacities,



                                                    -2-
No. 21-3809, Tawney v. Portage County


the Sheriff’s chief deputy Dale Kelly in his official and individual capacities, and twenty-three

correctional officers and sheriff’s deputies in their official and individual capacities.1 His first five

counts are brought under 42 U.S.C. § 1983 and allege that the defendants violated his Eighth

Amendment rights by, among other actions, using excessive force, destroying surveillance footage,

failing to adequately train or supervise subordinates who participated in the beating, failing to

intervene, acting with deliberate indifference to his serious medical needs, and failing to report the

assault. Tawney also brought a claim against Portage County under Monell v. Department of

Social Services, 436 U.S. 658 (1978), and a final claim under Ohio law against the individual

defendants for the intentional infliction of emotional distress.

        Portage County and the individual defendants argue that Tawney fabricated the attack. To

refute Tawney’s claim that the incident actually occurred, they attached Tawney’s medical and

video records from July 12 to 13 to their answer to the complaint and then moved for judgment on

the pleadings pursuant to Rule 12(c). The district court converted that motion into a motion for

summary judgment on one issue—the fact of the attack—and required the refiling of the proffered

exhibits to comply with the evidentiary quality standard of Rule 56. The court also allowed limited

discovery on whether the incident in question had occurred. Tawney responded in opposition to

the motion for summary judgment but did not conduct further discovery.

        After full briefing, the district court granted summary judgment to the defendants. The

court declined to consider the July 13, 2018 intake medical records from the Lorain Correctional

Institution as evidence that Tawney was uninjured, and therefore not attacked on the night of July



1
 The defendant correctional officers and deputies are: Robert Symsek, John Hostler, Derek McCoy, Mike Skilton,
Circe Hartman, Jason Joy, Dan Smith, Susanne Sattler, Bill Burns, Doug Drake, Vince Lombardo, Justin Schifko,
Bryan Morganstern, Claudette McCullough, Janice Clark, Matt Holbrook, Chay Vue, Barry Thrush, Cameron
Stockley, Shawn Lansinger, Eric Noell, Erica Jarvis, and Austin Wilson.


                                                     -3-
No. 21-3809, Tawney v. Portage County


12, because Tawney alleged that the intake nurse had refused to document his injuries. But the

district court did consider the newly authenticated video evidence and photographs of Tawney

from his intake at the Lorain Correctional Institution. Concluding that the video and photographic

evidence blatantly contradicted Tawney’s allegation of assault, the court found that there was no

genuine dispute of material fact regarding the assault’s occurrence, and no reasonable jury could

return a verdict in Tawney’s favor. Tawney timely appealed.

                                        II.   ANALYSIS

       We review a district court’s grant of summary judgment de novo. Morgan v. Fairfield

Cnty., 903 F.3d 553, 560 (6th Cir. 2018). Summary judgment is appropriate if, viewing the

evidence in the light most favorable to the non-moving party and drawing all reasonable inferences

in that party’s favor, “there is no genuine issue as to any material fact” and “the moving party is

entitled to a judgment as a matter of law.” Harris v. Bornhorst, 513 F.3d 503, 509 (6th Cir. 2008)

(quoting Fed. R. Civ. P. 56(c)); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

(1986). A fact is material if its resolution “might affect the outcome of the suit,” and genuine if

“the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248. Viewing the evidence in the light most favorable to the non-moving

party “usually means adopting the plaintiff’s version of the facts.” Coble v. City of White House,

634 F.3d 865, 868 (6th Cir. 2011). There is a limited exception to our standard summary judgment

analysis, however, when video evidence exists and “so utterly discredit[s],” id., the plaintiff’s story

that “no reasonable jury could believe it,” Scott v. Harris, 550 U.S. 372, 380 (2007).

       The parties offered only a handful of records on summary judgment. The defendants

provide surveillance videos of Tawney’s activity in the jail in the early hours of July 13, 2018,

from a little after midnight to about 11:30 a.m. that morning. James Bauerle, the Director of



                                                 -4-
No. 21-3809, Tawney v. Portage County


Engineering for Exacq Technologies and one of the authors of Portage County’s Video

Management System software, provided an affidavit to authenticate the videos. The roughly eight

hours of timestamped video, however, do not include footage of the first two hours—10 p.m. to

midnight—of the period in which Tawney alleges that various defendants assaulted him. The

defendants also presented Lorain Correctional Institution’s intake records and photographs from

July 13, the morning after the alleged attack. These records show that Tawney exhibited no

medical issues that would be consistent with the alleged physical assault. Tawney filed affidavits

from himself, his sister, a fellow detainee who claimed to have heard the alleged attack, and a

private investigator. His sister’s affidavit included a purported medical “kite” that Tawney filed

with the County Jail the morning after the assault, but no authenticating documentation. The

defendants presented an affidavit from Lieutenant Bryan Morgenstern asserting that the Portage

County Jail did not and does not use medical kites like the one Tawney proffered. Tawney also

offered the Jail’s records, which indicate that he was detained in a second-floor cell rather than the

first-floor cell shown on the videos.

       This is a rare case in which the video evidence—even as incomplete as it is—so clearly

contradicts a plaintiff’s version of events that summary judgment is proper. From a little after

midnight on the morning of July 13, 2018, until around 4 a.m., the videos show correctional

officers making occasional rounds across the two tiers of the visible jail cells, but no officer or

deputy entering any of the cells. Tawney exits cell number 107 on the first floor around 5:30 a.m.,

and then returns soon after. Although seen only from a distance, nothing about his appearance or

gait suggests injury. His face is not bloody, and he walks normally. Around 9:30 a.m. that same

morning, Tawney exits his first-floor cell again, and within fifteen minutes is shown mopping

outside of his cell door and speaking with others housed in the jail. Tawney appears in other videos



                                                 -5-
No. 21-3809, Tawney v. Portage County


of that morning walking along a hallway beside a correctional officer. Again, his gait appears

normal and there are no visible signs of injury. In one video, Tawney sits in a reception area eating

a sandwich from a bagged lunch. He does not appear upset or in pain.

       Of course, not all individuals react to trauma in the same way. But recall Tawney’s

allegations: not only was he beaten, but he was also kicked in the head until he fell unconscious

and awoke with stitches both inside and outside his mouth. The video and photographic evidence

disproves that account. In the security camera footage from July 13, there is no obvious blood,

stitches, or wounds near Tawney’s mouth. The photographs from the Lorain Correctional

Institution taken on July 13 soon after Tawney’s arrival at the prison similarly offer no suggestion

that he recently suffered any trauma to his mouth or face. The front and side views of Tawney’s

face show no signs of injury.

       Nevertheless, we must be careful with video evidence. We apply the normal summary

judgment framework if there is a sign that the video evidence is altered or if other evidence shows

that what the video “depicts differs from what actually happened.” See Scott, 550 U.S. at 378.

Tawney asserts that the video evidence is doctored. He first asserts that the defendants’ videos are

not reliable because a roster history from the Jail shows, and his memory supports, that he was

housed on the second floor of the jail rather than in cell 107 as the videos depict. He offers the

affidavit of Benjamin Robinson, another man incarcerated in the Portage County Jail in July 2018,

who asserts that Tawney slept in a second-floor cell during that period. Robinson states that one

night he heard footsteps going into Tawney’s cell and “loud thumping noises that [he] would

associate with people hitting someone.” Tawney suggests that this evidence leaves doubt about

whether the videos were taken on July 12 and 13, 2018. Tawney also questions the reliability of

the videos based on the skips and jumps in the footage, which he asserts are evidence of editing.



                                                -6-
No. 21-3809, Tawney v. Portage County


       These discrepancies between the video and the roster and the time jumps on the videos,

however, are insufficient to create a genuine issue of material fact. Tawney leaves unrefuted the

evidence in the record establishing that the videos offer a genuine and accurate depiction of the

night in question. Bauerle’s declaration authenticating the videos confirms that the videos were

recorded with Exacq’s software; that, based on a standard cryptographic algorithm, the videos

were not edited, altered, or tampered with after they were exported from the server; and that it

would be almost impossible for the defendants to edit, alter, or tamper with the files before export.

Bauerle also explains that the jumps in the video arise because the security cameras at the Portage

County Jail record only in response to motion. The anomalies Tawney identifies are not evidence

of tampering, but instead the result of imprecise motion sensing from the cameras. The difference

between Tawney’s cell number listed on the roster and his location in the video raises some

questions about the accuracy of the Portage County Jail’s recordkeeping, but the fact remains that

the defendants have presented an affidavit from the software developer explaining that the videos’

cryptographic algorithm confirms the date and unedited state of the video evidence. Given the

unrefuted authenticity and accuracy of the videos, we may rely on those videos in interpreting the

events of July 13.

       Moreover, Tawney does not dispute the authenticity of the intake photographs from Lorain,

taken on the day after the alleged beating. Tawney’s primary argument against the evidentiary

value of the photographs is that they were not images taken for the purpose of documenting

medical issues or injuries. But this does not undermine what the photographs clearly show:

Tawney was without obvious facial injuries that would comport with being beaten and having

multiple stitches both inside and outside his mouth.




                                                 -7-
No. 21-3809, Tawney v. Portage County


       With the evidence clearly contradicting that Tawney suffered any injury on July 13, 2018—

and nothing raising genuine doubts about the authenticity and accuracy of that evidence—the

district court was correct in granting the defendants summary judgment.

                                  III.   CONCLUSION

       For the reasons stated above, we AFFIRM the district court’s grant of summary judgment

in favor of all defendants.




                                              -8-